 Case 8:19-cv-01343-MSS-AAS Document 1 Filed 06/03/19 Page 1 of 5 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

NIPPON YUSEN KAISHA (NYK LINE),                           CASE NO.: 8:19-cv-01343

        Plaintiff,

vs.

BANKERS INSURANCE COMPANY,

      Defendant.
___________________________________/

                                  NOTICE OF REMOVAL

        Defendant, BANKERS INSURANCE COMPANY, by its attorneys and pursuant to

28 U.S.C. §§1331, 1441, and 1446, and Local Rule 4.02, hereby remove this action, which

is pending in the Circuit Court for the Sixth Judicial Circuit, in and for Pinellas County,

Florida, Case No. 19-002804-CI, to the United States District Court for the Middle District

of Florida, Tampa Division. In support of this Notice of Removal, Defendant states as

follows:

                                       Nature of Action

        1.      On April 25, 2019, Plaintiff NIPPON YUSEN KAISHA (NYK LINE) filed a

civil action against Defendant in the Circuit Court for the Sixth Judicial Circuit, in and for

Pinellas County, Florida. Case No. 19-002804-CI.

        2.      Plaintiff’s lawsuit alleges two counts against Defendant: (I) Breach of Surety

Agreement and (II) Breach of Surety Agreement from Third Party Beneficiary, both of

which stem from a Federal Maritime Commission Ocean Transportation Intermediary



7392113v.1
 Case 8:19-cv-01343-MSS-AAS Document 1 Filed 06/03/19 Page 2 of 5 PageID 2



(“OTI”) Bond Defendant issued on behalf of the Principal, Sea Central Shipping Corp.,

effective March 29, 2012. The Bond was issued pursuant to Section 19 of the Shipping

Act of 1984, as amended by the Ocean Shipping Reform Act of 1998 and the Coast Guard

Authorization Act of 1998, 46 U.S.C. app. 1702 (the “Act”). See Exhibit A to Plaintiff’s

Complaint.

        3.    The Bond specifies that it “shall inure to the benefit of any and all persons

who have obtained a judgment or a settlement made pursuant to a claim under 46 CFR

515.23(b) for damages against the Principal arising from its transportation-related activities

or order of reparation issued pursuant to section 11 of the 1984 Act, and to the benefit of

the Federal Maritime Commission for any penalty assessed against the Principal Pursuant

to Section 13 of the 1984 Act.” See Exhibit “A” to Plaintiff’s Complaint.

        4.    On August 31, 2017, Plaintiff obtained an arbitration award against Sea

Central Shipping in the amount of $2,097,987.41.            See Exhibit “B” to Plaintiff’s

Complaint. One and a half years later, on February 13, 2019, the Southern District of New

York Court Clerk entered judgment in favor of Plaintiff in the amount of $2,213,175.54.

See Exhibit “C” to Plaintiff’s Complaint.

        5.    Defendant was served with the Summons and Complaint on May 13, 2019.

Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the Summons, Complaint, and

all other pleadings, orders, and other papers or exhibits of any kind, now on file with the

Circuit Court for the Sixth Judicial Circuit, in and for Pinellas County, Florida are attached

hereto as Composite Exhibit A.



                                              2
7392113v.1
 Case 8:19-cv-01343-MSS-AAS Document 1 Filed 06/03/19 Page 3 of 5 PageID 3



                                     Basis for Removal

        6.    Pursuant to 28 U.S.C. § 1331 and 1441(a), this Court has original jurisdiction

over this action because Plaintiff’s claims arise under the Constitution, laws, or treaties of

the United States. “Congress has enacted extensive legislation controlling water carriers,

both domestic, Interstate Commerce Act, Part III, 49 U.S.C. s 901 et seq., and foreign,

Shipping Act of 1916, 46 U.S.C. s 801 et seq.; Carriage of Goods by Sea Act, 46 U.S.C. s

1300 et seq.” Firearms Imp. & Exp. Corp. v. Lykes Bros. S.S. Co., 458 F. Supp. 88, 90

(S.D. Fla. 1978).

        7.    Specifically, 46 CFR § 515.21 requires any person operating in the United

States as an NVOCC (as defined in § 515.2(m)(2)) to furnish evidence of financial

responsibility in the amount of $75,000. 46 CFR § 515.21(a)(2). The OTI Bond at issue in

this case also makes clear that recovery on the Bond is governed by federal law: 46 CFR §

515.23. See Exhibit “A” to Plaintiff’s Complaint. Because the cause is one in admiralty

and controlled by federal regulation, state limitations have no application in this case.

Firearms Imp. & Exp. Corp. v. Lykes Bros. S.S. Co., supra, 458 F. Supp. 88, 90. Any civil

case filed in a state court may be removed by a defendant to federal court if the case could

have been brought originally in federal court. See Ayers v. Gen. Motors Corp., 234 F.3d

514, 517 (11th Cir. 2000).

        8.    Because this action is pending in the Circuit Court for the Sixth Judicial

Circuit, in and for Pinellas County, Florida, venue for purposes of removal is proper in this

Court pursuant to 28 U.S.C. § 1441(a).

                                  Timeliness of Removal

                                              3
7392113v.1
 Case 8:19-cv-01343-MSS-AAS Document 1 Filed 06/03/19 Page 4 of 5 PageID 4




        9.     This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) as it is

being filed and served within thirty (30) days after Defendant’s receipt of a copy of the

initial pleading setting forth the claims for relief upon which this action is based.

                           Notice of Removal Provided to State Court

        10.    Prompt written notice of this Notice of Removal is being served upon

Plaintiff and the original is being filed with the Clerk of Court in the Circuit Court for the

Sixth Judicial Circuit, in and for Pinellas County, Florida, as required by 28 U.S.C. §

1446(d). A copy of the Notice of Filing Notice of Removal is attached hereto as Exhibit

B.

                                             Conclusion

        11.    Removal is proper because this matters falls within this Court’s original

federal question jurisdiction and removal is timely being made to the Middle District of

Florida, which embraces the place where this action is pending. Defendant, having met all

procedural requisites for removal and having paid the appropriate filing fee, respectfully

requests that the Court take jurisdiction over this matter and conduct all further

proceedings.


        Respectfully submitted this 3rd day June, 2019.


                                           WILSON ELSER MOSKOWITZ
                                           EDELMAN & DICKER LLP

                                    By:    /s/ John Y. Benford
                                           John Y. Benford, Esq.
                                           Florida Bar No. 51950

                                               4
7392113v.1
 Case 8:19-cv-01343-MSS-AAS Document 1 Filed 06/03/19 Page 5 of 5 PageID 5



                                           john.benford@wilsonelser.com
                                           Angela M. Duerden, Esq.
                                           Florida Bar No. 95566
                                           angela.duerden@wilsonelser.com
                                           Wilson Elser Moskowitz Edelman & Dicker LLP
                                           111 N. Orange Avenue, Suite 1200
                                           Orlando, FL 32801
                                           407-203-7599 – Phone
                                           407-648-1376 – Facsimile

                                           Attorneys for Defendant, Bankers Insurance
                                           Company




                              CERTIFICATE OF SERVICE

        I certify that on June 3, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which will send a notice of electronic filing to all counsel

of record in this matter.


                                                     WILSON ELSER MOSKOWITZ
                                                     EDELMAN & DICKER LLP

                                           By:       /s/ John Y. Benford
                                                     John Y. Benford, Esq.
                                                     Attorney for Defendant




                                                 5
7392113v.1
